Title: From John Adams to Rufus King, 29 November 1786
From: Adams, John
To: King, Rufus


     
      Dr Sir—
      Grosvenor Square Nov 29 1786—
     
     The tumultuous Conduct of many People in New England which is mentioned in your obliging Letter of the 3d of October, does not I hope arise from any Competitions for the Government. If the People who wish for Hancock, or those who prefer Bowdoin, those who vote for Sullivan—or such as desire Langden, are Capable of exciting such kinds of Discontent, and Convulsions in order to keep out—or to get in one or Another it will portend a long Course of Unhappiness and never will be remedied by making one or the other hereditary and that must produce hereditary Senates. But before the Body of the People Should be convinced of the Necessity of this, I Suppose they would go on pulling down the Governor—Senate, and Committing all to a Single House, for this is the Hobby horse of too many of Our People and too many of Our Clergy. According to this Calculation we may have half a Century of Anarchy to End at best in a limited Monarchy with an hereditary nobility— But I trust our People have Understandings to Comprehensive to Suffer the Present Disorders to proceed—
     Giving the Choice of Captains Lieutenants and Ensigns to the soldiers of the Militia in our Constitution was a Capital Mistake and the overthro of every democratical Constitution heretofore has

been Occationed by some such Little matter that nobody thought of much Importance at first
     with much Esteem I am yours &c—
    